Citation Nr: 0533764	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  96-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1979 and from September 1989 to April 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, denied service 
connection for left shoulder, and low back disabilities.  In 
a September 2002 rating decision, the RO granted service 
connection for mechanical lower back pain with degenerative 
disc disease.  Therefore, the issue of entitlement to service 
connection for a low back disability is no longer in 
appellate status.

The Board remanded this case in January 1998, March 2001, 
July 2003, and June 2004 for additional development.  The 
case was subsequently returned to the Board.


FINDING OF FACT

A left shoulder disorder is not a disorder of service origin 
or attributable to any incident therein.  

CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The January 1996 statement of the case, the October 2000, 
September 2002, January 2004, and August 2005 supplemental 
statements of the case and June 2002, April 2003, July 2003 
and June 2004 letters from the RO or Appeals Management 
Center (AMC), gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letters dated in June 2002, July 
2003 and June 2004 also advised the veteran of what evidence 
he was responsible for providing and what evidence VA would 
undertake to obtain.  The June 2004 letter specifically told 
the veteran to submit all evidence in his possession that 
pertained to the claim.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The veteran's representative has argued that the case should 
be remanded again because the Appeals Management Center did 
not comply with requirements of the Board's last remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The representative 
has not pointed to any specific failure on the part of the 
AMC.  The Board's previous remand was to ensure that the 
veteran received additional VCAA required notice.  This 
notice was provided in the AMC's June 2004 letter.  The Board 
is unable to discern any prejudicial deficiency in that 
notice.

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded a necessary VA examination and a pertinent VA 
medical opinion has been obtained. 

Factual Background

A service medical record dated in April 1995 stated that the 
veteran was to be evaluated for "left shoulder status post 
nerve pain."  Remaining service medical records are negative 
for complaints, treatment or diagnosis of a left shoulder 
disorder.

In August 1995 the veteran was afforded a VA examination.  He 
related a history of injuring his left shoulder during 
service while he was lifting weights.  The pertinent 
diagnostic assessment was a history of a left shoulder injury 
which was occasionally symptomatic.  

In a March 1998 statement the veteran reported that he 
injured his left shoulder while lifting weights in service.  
He recalled hearing a "popping" noise.  He treated his 
injury with over-the-counter medications.  He reported that 
he slept with his arms above his head and in the morning he 
had difficulty putting his arms down due to pain.  He also 
reported that he struggled in his current profession as a 
mail carrier due to shoulder pain. 

During a September 2002 VA examination the veteran complained 
of bilateral shoulder stiffness.  He reiterated that he slept 
with his hands above his head at night and had difficulty 
bringing his arms down in the morning.

The pertinent diagnostic assessment was bilateral shoulder 
stiffness in the evening when sleeping with his hands above 
his head.  The examiner commented that though the veteran 
attributed his current disorder to completing pull-ups while 
in the military, it was unlikely that his shoulder disorder 
was related to his active military service.  An X-ray study 
of the veteran's shoulders revealed evidence of 
acromioclavicular arthritis.      

In a VA medical opinion rendered in April 2003, a VA 
physician reported a thorough review of the veteran's claims 
folder.  He concluded that it was unlikely that the veteran's 
military experience caused or exacerbated the current 
shoulder disorder.  He noted the fact that the veteran 
complained of an inability to lower his shoulders after lying 
with his arms above his head at night.  

The physician explained that the inability to lower one's 
shoulders might be due to brachial plexus or temporary 
neuropraxias rather than bilateral shoulder acromioclavicular 
joint arthritis.  He concluded that while acromioclavicular 
joint arthritis was very common in "active overhead 
individuals," it was unlikely that pull-ups completed while 
the veteran was in service would cause acromioclavicular 
joint arthritis.    

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, current left shoulder arthritis has been 
demonstrated by X-ray.  Thus, the requirement for a present 
disability has been satisfied.  The service medical records 
and the veteran's statements satisfy the requirement for a 
showing of in-service injury.

The missing element is competent evidence linking the 
veteran's current left shoulder disorder to the claimed 
injury in service.  The opinion of the VA examiner who 
conducted the September 2002 examination and the April 2003 
VA medical opinion included consideration of the veteran's 
reported medical history and complaints, an accurate 
consideration of the veteran's history, and included current 
medical findings and assessments.  As such, these negative 
opinions weigh against a finding of entitlement to service 
connection for a left shoulder disorder.

The veteran has contended that his left shoulder disorder 
began in service following lifting weights and completing 
pull-ups.  As a layperson he is not competent to render an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

If arthritis becomes manifest to a compensable degree within 
one year after service, service-connection will be presumed.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307, 3.309 (2005).  Here, left shoulder arthritis was not 
documented until the X-ray examination in September 2002.  
Since arthritis is not compensable unless shown by X-ray, 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005), and there is 
no X-ray evidence of arthritis for years after service; the 
Board cannot find that it was present to a compensable degree 
within one year of service.

Thus, the weight of the evidence is against the claim for 
service connection for a left shoulder disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


